Title: To George Washington from James McHenry, 24 May 1789
From: McHenry, James
To: Washington, George



Dear Sir
Baltimore 24 May 1789.

It may give you some pleasure to know from one who cannot be supposed to have any interest in concealing disagreeable circumstances from you, that all your late public acts, and the arrangements which respect your household meet with universal approbation. Men of different political sentiments have united in your praise. The unfriendly to the constitution have only ventured to observe “that your successors will receive from your hands a government firmly established without your principles or moderation to direct it.” I beleive with them that you will have the merit of giving stability to the government, but I am also disposed to think, that the next generation will be as competent to the preservation of their liberties as the present, so that on this point I am perfectly at ease. You see however from the observation, that though these men find nothing wherewith

to blame you, their enmity to the constitution is of an inextinguishable nature.
I mentioned to you in a little memorandum Mr Purviance as a candidate for a place in the customs. Poor man I am distressed for him on many accounts. The money necessary to support him at New York is wanted to maintain his family here; added to which I understand his journey has been delayed by his falling sick at Philada. My chief reason for introducing this subject again, is its having been suggested to me that Mr Smith of this Town one of our representatives, from an apprehension that he may stand in the way of his son in law General Williams (who is an expectant for an office) rather disfavors his interest with our Senators, who, owing to their remote situation from Baltimore can know little or nothing of him. I hope this is not true, because the general opinion is that there will be a division of the customs, in which case he might at least have spoken of him as qualified for an inferior or subordinate appointment. I hope, moreover, that it is not true, because I have a good opinion of Mr Smith, which such a conduct would undoubtedly destroy; for to my own knowlege, no inhabitant of Baltimore who is candidate for a place, is so generally beloved—has been so much of the federalist, or possesses more integrity and merchantile ability. Ascribe then, my dear and ever revered General this second trouble which I give you to the purest motives, a desire to rest this poor mans application on his real merits, and that it may come before you free from any interested colouring.
Mrs Washington I hope is with you by this time. She was very kind and we shall long remember the honor she did us. I was sorry we were obliged to harrass her with company (her stay being so very short) but our neighbours who visited her, would never have forgiven me if they had not been asked to supper. I have promised Mrs Washington however, that she shall be more private when she inclines to see Mount Vernon. Mrs McHenry prays her to accept of her most sincere regards and wishes for her health.
May you, my dear General, continue to support your new character with the same nobleness and dignity with which you have commenced it. As yet you have no storms to contend with; and when they happen, you stand on ground where you may see the waves of party break under you without being injured

by their greatest violence. God be with you and long preserve you on this elevated situation so necessary to your own peace and the public safety. With the most profound and sincere respect and affection I am your obt st

James McHenry

